DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darbari PN 2016/0062941 in view of “Circular Queue (with examples) herein after Circular Queue.
In regards to claims 1, 14, 20:  Darbari teaches a transaction ordering system (Figure 2) for ordering a plurality of transactions (Id1-ID3) that are initiated by a first device (master) for executing the plurality of transactions with a second device (slave), the transaction
ordering system comprising: ordering circuitry (202) that is coupled with the first (master) and second (slave) devices, wherein the ordering circuitry is configured to: generate first and second pointer values (read pointer and write pointer) associated with the first device (master) such that
when a first transaction (ID1) of the plurality of transactions (Id1-ID3) is initiated, a pointer value of the first and second pointer values is equal to a first transaction identifier (ID) (read pointer points to ID1 see also figure 3) of the first transaction (ID1); update, when a second transaction of the plurality of transactions is initiated after the first transaction (figure 4 and figure 5), the second pointer value from the first transaction ID to a second
transaction ID of the second transaction (ID2); receive, from the second (slave) device, first and second responses associated with the first and second transactions, respectively (Pare [0040] “a data structure 122 may be implemented to monitor the order of the transaction requests and responses using the identifiers to ensure they match. The transaction ID of the transaction request will be referred to herein as the Request_ID 124 and the transaction ID of a transaction response will be referred to herein as the Response_ID 126. The master 106 is configured to include the Request_ID 124 in the transaction request 110 and the slave 108 is configured to include the Response_ID 126 in the transaction response 116.”), wherein the first and second responses include first and second response IDs (response IDs 126) and first and second sets of data packets (Para [0003] “the hardware data structure may ensure that when transaction requests (e.g. read/write requests) are issued on an interface that the corresponding responses (e.g. data payloads) come back in the same order in which the transaction requests were issued.”), respectively; and transmit, based on the first and second response IDs and the first and second pointer values, the first and second sets of data packets to the first device such that the second set of data packets is transmitted to the first device after the first set of data packets is transmitted (the response data is sent to the master).  Darbari teaches the read pointer being equal to the tail and the write pointer being equal to the head +1 thus when a single transaction is provided the read pointer is not equal to the write pointer.  Circular queue teaches a standard method of handling a circular queue so that when the first item is enqueued the first (front) pointer is equal to the second (rear) pointer (“EnQueue first element”). In Darbari the rear/tail/write pointer is not pointing to the last element but to the first open slot past the last element.  In both when a new element is added you add 1 but the choice of adding 1 just before the first element is added (Circular Queue) or just after the element is added (Darbari) is a matter of programming choice.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the head and tail be equal when a single transaction is entered because this is a simple means of programming a circular queue.  Darbari does not state the system is an SoC.  Official notice is taken that SoCs are well known it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to integrate the system on a chip because this reduces size.
Claim(s) 2-6, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darbari PN 2016/0062941 in view of  Circular Queue as applied to claim 1 above, and further in view of Sathyanarayana et al PN 10,242,176.
In regards to claims 2, 15:  Darbari teaches sending transaction data and transaction ID but does not teach including Device ID of the requesting device or target device in that Darbari only expressly teaches one master and one slave.  Sathyanarayana et al teaches transactions including a Requester ID, a Target ID, a destination endpoint ID, and a source endpoint ID.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include source device id and destination device id because this would have allowed for both multiple masters and multiple slaves.  Darbari teaches storing the data in a table (Abstract)
In regards to claims 3, 16:  Darbari teaches updating the first pointer when the first request has been serviced.
In regards to claim 4:  Darbari teaches a third transaction ID3.
In regards to claims 5, 17-18:  Darbari teaches a processing circuit (210) coupled with the storage (queue) and the first device (master) wherein the processing circuit 210 receives the transaction IDs and generate the first and second pointers.  Sathyanarayana et al teaches device IDs.  Darbari teaches embodiments using tables (Para [0034]).
In regards to claim 6:  Darbari teaches a buffer 204, a processing circuit 210, and response control (also handled by 210).  Darbari teaches receiving responses from the second device.
Claim(s) 7-9, 11, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darbari PN 2016/0062941 in view of  Circular Queue and Sathyanarayana et al PN 10,242,176 as applied to claim 6 above, and further in view of Goldberg et al PN 5,724,662.
In regards to claims 7-9, 19:  Darbari teaches determining if the response matches a request.  Darbari and Sathyanarayana et al both teach status information but does not state the status information indicates reception status.  Goldberg et al teaches “leaving the message in queue in response to the reception status indicating that the message has not been received successfully” and “dequeues 718 messages which have been received successfully” figure 7.  It would have been obvious to include status bits indicating the responses have been received because this would have prevented removing requests that have not been received successfully.  Darbari teaches storing the data in a table (Abstract)
In regards to claim 11:  Darbari et al teaches an age counter.  Goldberg teaches sending status of whether a request is received successfully.
In regards to claim 12:  Darbari teaches the count is incremented when the data is received for each transaction.  The count is handled by the control logic.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darbari PN 2016/0062941 in view of  Circular Queue and Sathyanarayana et al PN 10,242,176, Goldberg et al PN 5,724,662 as applied to claim 6 above, and further in view of Clubb et al PN 2004/0133622.
In regards to claim 10:  Darbari teaches a counter keeping track of age of a request (Para [0009]).  Darbari does not teach resubmitting a request that ages past a threshold.  Clubb et al teaches (Para [0124] “The Resubmit Server (995) (a.k.a. the Resubmitter) may resubmit Requests that timeout due to any server failure so long as the Request has been marked for resubmission”).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to resubmit/re-store the requests that age out because this would have handles lost requests.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darbari PN 2016/0062941 in view of  Circular Queue and Sathyanarayana et al PN 10,242,176, Goldberg et al PN 5,724,662 as applied to claim 6 above, and further in view of Marietta et al PN 2001/0032282.
In regards to claim 13:  Darbari teaches storing the transaction IDs updating the first pointer when a response is provided and updating the second pointer when a request is issued.  Goldberg et al teaches providing a status bit when the transaction is stored successfully.  Goldberg et al does not expressly teach a second status bit when the response is provided.   Marietta et al teaches (Para [0026] “Successful storage of each complete transaction information word results in generation of an assertive status signal from the priority queue 94 to the priority rule mapping circuit 90 to indicate that the master request or target response has been successfully loaded for transmitting.”).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a status signal indicating a target response has been successfully loaded for transmitting because this would have alerted the master the response is ready.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187